Order, Supreme Court, New York County, entered October 10, 1979, affirmed, without costs. The wife contends that the temporary alimony and counsel fees are inadequate. A temporary award, as to which there are substantial conflicting positions, is to be remedied by a speedy trial where the facts concerning the finances and standard of living of the parties can more accurately be ascertained. We do not indicate by our determination what the permanent award should be, and the temporary award should have no effect upon the Trial Judge in that connection. (Morrison v Morrison, 64 AD2d 597.) It should be noted that the award at Special Term for counsel fees was "with leave to the defendant to apply to the trial court for additional counsel fees, if warranted”. Concur—Kupferman, J. P., Fein, Markewich and Lupiano, JJ.